DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite “machine learning model such as deep neural network” which renders the scope of the claim indefinite. The claims are already in the alternative (between Q-table or machine learning model), and the recited limitation further renders the scope indefinite as to if the claim requires that specific limitation or is merely exemplary. The scope of the claim is further indefinite in light of dependent claims that further refine the DNN.
Claims 6-8 and 13-15 are rejected as depending from a rejected indefinite claim.

Allowable Subject Matter
Claims 1-20 are allowed over the art, though the examiner notes the above rejections on some dependent claims are pending.
The following is an examiner’s statement of reasons for allowance: The examiner has found art, as noted in detail below, directed toward monitoring and controlling rate of penetration and weight-on-bit, and then art directed toward known software for reward policy when making decisions but has been unable to find a motivation or reasons for modifying the two methods together without relying on improper hindsight reasons. The examiner does not believe simply substituting the models or functions for making decisions given the known options in the art is appropriate because utilizing different processes are not deemed to be simply substitute of analogous structures/processes.
Macdonald et al US Patent Application Publication 2002/0120401 teaches a system and method utilizing machine learning, neural networks, and sensors to measure, predict, and assess future risks of events in the wellbore and then take corrective action regarding weight-on-bit and ROP. Macdonald fails to teach a machine-learning reward policy to make decisions based on the data gathered as required by the claims.
Dunlop et al US Patent Application Publication 2004/0124012 also teaches a similar method and system.
Abe US Patent Application Publication 2019/0310115 teaches an analogous decision making process as claimed to be utilized in optimizing decisions based on measurements, but the disclosed use is for position and speed sending of exterior objects.
Mnih et al US Patent Application Publication 2015/0100530 teaches a similar method and system.
Dykstra et al US Patent Application Publication 2018/0135401 teaches using game theory, including Bellman equations which formulate Q-table processes, for drilling monitoring and decisions, but there is not explicit connection to the machine-learning reward policy that is claimed nor that the process in Dykstra are analogous enough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672